Citation Nr: 1024603	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a migraine headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The evidence suggests that the Veteran had a history of headaches 
that pre-existed service; migraine headaches were first 
clinically established during service; it cannot be unequivocally 
determined that any pre-service headaches were not permanently 
made worse during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
migraine headaches were incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board considered the statutes and regulations pertaining to 
the VA's statutory duties to provide various notices to the 
Veteran and to assist the Veteran with the development of facts 
pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  Insofar as the 
claim for service connection is granted herein, there is no need 
to discuss whether the provisions of the Veteran's Claims and 
Assistance Act (VCAA) have been fully satisfied with respect to 
this claim.  Assuming any VCAA error occurred, such error was 
harmless since this decision grants the benefit sought in full as 
to this issue.  

II.  Service Connection

The Veteran contends that his migraine headache disorder was 
incurred in, or caused or aggravated by, his military service.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in, or caused or aggravated by, service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

When determining service connection, a presumption of soundness 
applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a 
Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. Id.

The Veteran's migraine headache disorder was not noted at his 
entry into service.

The Veteran's service treatment records indicate that the Veteran 
was first seen for complaints of migraine headaches in January 
2004.  At that time, the Veteran told his medical provider that 
he had migraine headaches since childhood but that they recently 
had increased in frequency and intensity.  Formerly, the Veteran 
got migraine headaches once or twice a month.  However, the 
Veteran reported that he now got migraine headaches every week.  
He described his headaches as one-sided, throbbing headaches that 
were accompanied by nausea.  Additionally, while over the counter 
medications used to successfully relieve the headaches, this was 
no longer as effective.  The Veteran was diagnosed with classical 
migraine headaches (with aura) and he was prescribed medication 
for this.

In August 2005, during a VA contract examination, he reported a 
history of migraine headaches that onset in 1984.  The Veteran 
reported that his migraine headaches were pronounced and were 
accompanied by stomach pain and neck spasms.  The migraines 
improved with the use of painkillers.

In a written statement that was dated in October 2006 the Veteran 
indicated that his headaches got worse while he was in the 
military.  Instead of getting headaches once or twice a month the 
Veteran started getting headaches at least once a week.  Over the 
counter pain killers did not work any longer.  While he sought 
medical treatment he never received an explanation of why his 
headaches increased in severity.  He still gets 3 to 4 migraine 
headaches per month.

In a written statement that was dated in October 2006 the 
Veteran's wife said that the Veteran's headaches got worse around 
September 2003.  At that time, his headaches became unresponsive 
to over the counter medication and he had to obtain prescription 
medication to treat his headaches.  The Veteran still uses the 
prescription medication.

While the Veteran's repeated statements that his migraines onset 
prior to service indicate that he had a migraine headache 
disorder prior to his service, the Board cannot conclude to a 
clear and unmistakable degree that the Veteran's migraine 
headaches were not aggravated by service.  On the other hand, 
evidence first shows treatment for migraines during service.  The 
Veteran told his medical providers that his headaches worsened 
during service, so that he finally sought treatment in 2004.  The 
Veteran's wife corroborated his account that his headaches got 
worse during his service.  There is no record of the Veteran 
receiving any treatment for headaches prior to January 2004, 
which is consistent with the Veteran's account that his headaches 
were less frequent and were responsive to over the counter 
medication prior to that time.  

Moreover, the Veteran is competent to report that he still 
experiences the headaches that he had during his service, which 
were then diagnosed as migraines.  The Veteran refers to 
observable symptoms including pain and sensitivity to light and 
noise.  He refers to the headaches as having symptoms that were 
similar to those that he experienced in service.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Insofar as the evidence does not clearly and mistakably show that 
the Veteran's migraines were not aggravated during his service, 
the presumption of soundness is not rebutted in this case, and 
there is a reasonable basis to grant the benefit sought.


ORDER

Service connection for a migraine headache disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


